Case 2:85-cv-04544-DMG-AGR Document 1039-7 Filed 11/23/20 Page 1 of 4 Page ID
                                #:42122




                      Exhibit G
     Case 2:85-cv-04544-DMG-AGR Document 1039-7 Filed 11/23/20 Page 2 of 4 Page ID
                                     #:42123



 1                     DECLARATION OF HANNAH P. FLAMM, ESQ.
 2
 3 I, Hannah P. Flamm, declare as follows:
 4
 5 1.       This declaration is based on my personal knowledge. If called to testify in this
 6 case, I would testify competently about the following facts.
 7 2.       My name is Hannah P. Flamm, and I am an attorney licensed to practice law in the
 8 State of New York.
 9
10 Experience Serving Youth in ORR Custody
11 3.       Since December 2019, I have been a Managing Attorney at The Door’s Legal
12 Services Center, a legal service provider that works primarily with immigrant youth.
13 Since December 2019, The Door has served unaccompanied children in the legal custody
14 of the Office of Refugee Resettlement (“ORR”) who have been placed by ORR at several
15 care providers within the ORR network, including The Children’s Village in New York.
16 Over the last 11 months, The Door has served over 450 youth in ORR custody. Although
17 the majority of these youth come from Mexico, Honduras, Guatemala, and El Salvador,
18 youth placed at these facilities may come from all over the world.
19 4.       As the legal service provider for The Children’s Village, our attorneys and staff
20 maintain regular contact with the youth at the facilities. We provide ongoing
21 consultations and presentations concerning the legal rights of detained minors, as well as
22 direct legal representation to youth.
23
24 ORR COVID-19 Guidance and Policy
25 5.       The last ORR guidance pertaining to COVID-19 that we received was from the
26 summer of 2020 and only pertained to “Verbal Screening and Temperature Check for
27 Staff and Visitors.” We have not received any guidance directly from ORR since April
28 2020 regarding testing or any other COVID-19 protocols. We understand that ORR does

                                      Declaration of Hannah P. Flamm, Esq.

                                                       1
   Case 2:85-cv-04544-DMG-AGR Document 1039-7 Filed 11/23/20 Page 3 of 4 Page ID
                                   #:42124



 1 not have any protocols or policies regarding contact tracing. We do not believe that ORR
 2 is conducting any contact tracing.
 3 6.      ORR has not informed us of any ORR policy requiring ORR or care providers to
 4 notify legal service providers, attorneys of record, or other visitors if anyone at the care
 5 provider’s site has tested positive for COVID-19, has been exposed to COVID-19, or has
 6 developed symptoms of COVID-19. Instead, ORR has declined to inform us if anyone at
 7 The Children’s Village has tested positive, has been exposed, has exhibited symptoms, or
 8 has been denied entry to the site based on ORR’s “Verbal Screening and Temperature
 9 Check for Staff and Visitors,” even when our staff are visiting the site in person for client
10 meetings. ORR has not informed us whether it is an ORR policy for providers not to
11 provide this information or if it is at individual providers’ discretion. To protect our
12 clients’ rights and to further the best interests, health, and safety of our clients and our
13 staff, we need to be informed, with our clients’ consent, if any of our clients has tested
14 positive, has been exposed, or has developed symptoms of COVID-19; or if anyone at the
15 care provider’s site has not passed the “Verbal Screening and Temperature Check for
16 Staff and Visitors.”
17 7.      Since July 2020, 10 minors have arrived at The Children’s Village. At least three
18 of their ORR records do not reflect their having received a COVID-19 test upon arrival
19 (one who arrived in August 2020 as a transfer from another ORR facility in Texas; one
20 who arrived in September 2020 as a direct transfer from ICE custody; and one who
21 arrived in October 2020 as a transfer from another ORR facility in Texas). The Door has
22 no formal means to learn if clients receive COVID-19 tests aside from their ORR records.
23 8.      In July and August 2020, The Door learned inadvertently that two of our clients,
24 both of whom had been detained at The Children’s Village for months before the
25 pandemic began, had tested positive for COVID-19. In neither case did ORR or The
26 Children’s Village staff inform The Door that the clients had tested positive, despite our
27 requests that we be informed if a client ever received a positive test result. Instead, in
28 one case, The Door learned that our client had tested positive only via unofficial sources,

                                       Declaration of Hannah P. Flamm, Esq.

                                                        2
     Case 2:85-cv-04544-DMG-AGR Document 1039-7 Filed 11/23/20 Page 4 of 4 Page ID
                                     #:42125



 1 including through another client living in the same placement. In another case, The Door
 2 learned that our client had tested positive only after The Door advocated for her prompt
 3 repatriation and discovered that her medical clearance was a source of the delay.
 4 9.       During remote, video-conference meetings since August 2020 and in-person
 5 meetings at The Children’s Village since October 2020, The Door has observed minors
 6 apparently not in quarantine or wearing masks despite having arrived at the care provider
 7 within the previous two weeks and in some instances within the previous few days. On
 8 multiple occasions between August and November 2020, The Door staff have observed
 9 minors not wearing masks or not wearing masks properly, including while being within
10 six feet of staff. The Door has observed that some minors lack understanding of COVID-
11 19, quarantine, personal protective equipment, and their rights. The Door staff have
12 observed laptops, pens, and other high-touch surfaces not being wiped prior to use and
13 have not observed routine use of hand sanitizer. Of course it is unknown to The Door
14 staff what happens off-camera and what may cause a newly arrived minor not to need to
15 be in quarantine.
16 10.      ORR has informed us that ORR defers to state and local policies governing each
17 ORR network care provider. We are unaware of any ORR written policies or procedures
18 that instruct care providers to comply with state and local policies. Additionally, we have
19 received no information from ORR as to how care providers should reconcile conflicts
20 across multiple policies from different jurisdictions (e.g. where children are transferred
21 from Texas to New York).
22
23 I declare under penalty of perjury that the foregoing is true and correct. Executed on this
24 23rd day of November 2020 at New York, New York.
25
26
27                                    ______________________________________
28                                                                   Hannah P. Flamm

                                     Declaration of Hannah P. Flamm, Esq.

                                                      3
